In a child support proceeding pursuant to Family Court Act article 4, the petitioner appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Simeone, J.), dated May 14, 2007, as sustained the respondent’s objection to so much of an order of the same court (Grier, S.M.), dated September 26, 2006, as, after a hearing, imputed $24,636 in annual gross income to the respondent.
Ordered that the order is affirmed insofar as appealed from, with costs.
The objection to the imputation of income to the respondent was properly sustained on the ground that the imputation was not supported by the record and was an improvident exercise of discretion under the circumstances (see Matter of Simmons v Simmons, 48 AD3d 691 [2008]; Matter of Ambrose v Felice, 45 AD3d 581, 582-583 [2007]; Matter of Taraskas v Rizzuto, 38 AD3d 910 [2007]). Skelos, J.P., Dillon, Leventhal and Chambers, JJ., concur.